OFFICE OF THE ATTORNEY           GENERAL
                                                AUSTIN




                                                                Juuuy       11, 1939



                808.   J.X.   Robinron
                Com$y Attommy? Kant County
                J8yton. nns
                Dnar Ih. RobInnon:




                                                                       danucld .to the
            .   'Attorney Ooaeral                                      writer ror reply.
                                                                     ia04 OIIth        r0ii0w-    ’
                Ing qwstIoM:




                                         81~00 l tom or rlllngn oumt M k n l
                                             &my thu a w    oeat of the dollnquant
                                             County Attoruy  when notltlnd to tile
        .                                     manot  do it ?or the pny nllond by
                la w, th e i what la th e a b u t m y    ut   wh a t th e y h nr o   l La r g e

      .         -t       0f  a0iinqumi -08 dry           -4   0npd19
4       .                        lxroply to your tlmt quntlon, you are ro-
                8poottully     mlrlud
                                    that  tha kgI8l8tm     hn8 tha mob powu to
                provida foroollmotloa    of dolinquont tax.8 ana to  rlr oonpan-
                rtion ror aolleotlon, and tlm Comulr8Ioaerr~codrt8 enrite
    * ;.
     1*
     I!
    .& --
.




    Hon. J. E. Roblason, January 11, 1939, page 2.
    their rower to contract for the collection sxoluslvely from the
    Litatuter. See rihlte'I,MoOill, 114 S. :1.(26)060 and haste -
    wood v. Henderson County, 62 9. W. '(26)65.
               AlonE with other duties the County Attorney la &ven
    the duty of collecting delinquent taxes. Article 7332 Revised
    Clrll 3tetutes states that the County Attorney's compensation
    shall be $2.00 for the first tract and $1.00 for eaoh additional 1
    traot up to four, but said fee In no oaee to exoeee $5.00
    Artlole 7335-A  further provldoa:
              *No oontraot shall be made or entered into
              by the CommIr~loners* Oourt in oonnodtlon
              with the oolleotlon of delinquent taxes
              where the compenaatlon under auoh ,contraot
              la more than fifteen per oent of the amount
              collected. Said contract must be approved by
              both the Comptroller enb the Attorney General
              of the 3tate of Texas, both a8 to substance and




              Therefore, It Is our opinion that the County Attorney
    can receive only the feea provided for in Article 7332, aa aet out
    above.
              In reply to your second question, you are adrleed that
    f.rtlole7335 pro+ldea that after the ConslIs8100ere1Court ha8
    #-jvento the County Attorney thirty (30) dapn written notloe to
    f!le suit for delinq,ueottaxer and he ha8 retuaed to do 60, a
    contraot oao be made with another ettorney for that purpose.
    In view of this provision it would follow these requisite8
    must appear before the Commlsalooera~ Court 1s authorized t0
    employ another attorney. Cameron et al v. Earnest et al,
    34 S. W.(2d) 685. However, the County Attorney may 41s~~~
    the matter with the Commlaaloners* Court and by worda and
    act3, he may wnive the necessity of the stntutory 30 days notiOe
    in -riting.
              It 1s a well settled rule of law in this State that
    8s R General thing, a party may waive any formal preroquislte
                                 of en agreement not forbidden by
    incl4ent to the consulritnatlon
    lnw.

              It is YeId in Corpua Juris, Vol. 67 p. 292,
              *Walvel,-theact of walvlng or not insisting
              upon some right, claim or privileue."
              It was said in Sovereign Camp .~.C..I.
                                                   V. Nigh
          Ron J. E. Roblnaoo, January 11, 1939, pege 3.

                      223 8. H. 291, *a mlver 18 the r6lIaquIsh-
                       ment of some right by word or contract.*
                      See SlImp v. Wise County, 98 8.    W.   (w) SST.
                       Our opinion Is that the Count7 .Attorasymey by worQs,
          or.aote ualre the SO day8 written notlos snd ths Oomissionsrs*
          court w   than ~-ploy mother attorney undsr tha provIsIons ot
          Art1010 0~A     RevIss# Oltil 88autes.   .EDwsw., it -a     bs s
          auoh lter poliay ts herp.s written stat-t      m    the Oounty
          Attsrti d80linirrgths'rsqusstOf the ~SSLSSWS'          Court to
          file drl4nqusM ,$ax stilt8 for rum0n.a thusla 8ssM an4
          mI~Iry.;hIsright to the 50 6y prIa4 and ooaertdng to the
          ~ulonsr8’       Oourt entering lato CLoontraot with othus   tor
.         the oollsotlonSt delinquent t8xss wlthoutwmitlrythe SO day
          period ud bars a rooord thereat medo In the Ylsutr ot the
          Commls~lonera * Court.         1
                      QI reply     to your third question.
                      Artlols 7343 does not plsoe any duty upon the County
          Attorney to fIS8 delinquent tsx suits ror oItlss, towns or
          rIllngss. Us would suggsit that saoh town employ a 'olty8t-
          torney and pay h$m a sslary and as luoh attorney, he could
          bring tu suits.
    .'J
                                                 Tours rery truly




          COB&